UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4794


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DAWN CHAPELLE COTTMAN,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell, III, District Judge. (1:17-cr-00084-GLR-1)


Argued: January 30, 2020                                          Decided: March 23, 2020


Before MOTZ, WYNN and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Erek Lawrence Barron, WHITEFORD, TAYLOR & PRESTON, LLP,
Rockville, Maryland, for Appellant. Sean Richard Delaney, OFFICE OF THE UNITED
STATES ATTORNEY, Baltimore, Maryland, for Appellee. ON BRIEF: Robert K. Hur,
United States Attorney, Martin J. Clarke, Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       A grand jury returned a superseding indictment charging Dawn Cottman

(“Appellant”) with 15 counts of using her tax preparation service, 40 AM Tax Service, to

defraud the Government, wire fraud, aggravated identity theft, and filing false tax returns.

Following a jury trial, Appellant was convicted on 14 counts, and was subsequently

sentenced to a total of 84 months of imprisonment.

       Appellant raises two assignments of error. First, she argues the district court

improperly denied her motion to suppress statements she made to agents during a search

of her home. Second, she argues the district court abused its discretion in allowing

testimony that the name of her tax preparation service, “40 AM,” stood for “40 Acres and

a Mule.” Appellant asserts that the reference was overly inflammatory and prejudicial.

       For the reasons that follow, we affirm.

                                             I.

                                            A.

                              Search of Appellant’s Home 1

       On May 7, 2013, at approximately 9:45 a.m., federal law enforcement agents

executed a search warrant at Appellant’s residence. The agents waited until Appellant had

left the house and made a “soft entry,” meaning they knocked at the door and waited until

someone opened it.


       1
       These facts are drawn from the suppression hearing testimony of two of the agents
who searched Appellant’s home: Special Agent Mark Schmidt and Special Agent David
Meisenheimer.

                                             2
       Appellant’s brother answered the door. Agents entered the residence wearing vests

with “IRS Federal Agents, Police” printed on them. They did not draw their guns upon

entering. The agents advised Appellant’s brother of their purpose in being there, and “took

control of him and [] searched him to make sure that he did not have any weapons.” J.A.

104. 2 This meant they “put him up against the wall and then [] had an agent pat him down.”

Id. Meanwhile, other agents conducted a quick preliminary search of the house to make

sure no one else was there. They found Appellant’s daughter in the house, and agents took

her to the living area of the house, near the kitchen on the first floor, where she sat on a

sofa next to her uncle (Appellant’s brother).

       There were “about 15 to 20 agents throughout the house” during the search. J.A.

129. Some agents were standing in the living room with Appellant’s brother and daughter

“to make sure that they didn’t go anywhere and that they were obeying the rules of the

search.” Id. Appellant’s brother and daughter were not allowed to move around unless

they were escorted by an agent. According to Special Agent Mark Schmidt (“Agent

Schmidt”), Appellant’s brother and daughter were “free to leave the house” if they wanted.

Id. at 108. However, they were never actually told they were free to leave.

       Some time later, Appellant drove back to her house. When Appellant arrived at her

house, Agents approached her car while she was still in it and explained that they were

searching her house. They also asked Appellant if she was willing to answer some

questions, and she agreed to do so. Appellant parked her car down the street from her home


       2
           Citations to the “J.A.” refer to the Joint Appendix filed by the parties in this appeal.

                                                 3
(because the agents’ cars were parked close to the house) and walked inside, escorted by

agents. The agents suggested that they talk to Appellant in the “club room,” a room at

ground level but below the primary entry level. Before going downstairs, Appellant

checked on her daughter, who was still sitting with Appellant’s brother in the living area.

Neither Appellant nor her child showed signs of being upset. Appellant was not placed

under arrest, was not told she was under arrest, and was not physically constrained. But,

if Appellant wanted to move around her own house, she had to be escorted by a female

agent.

         Appellant went downstairs to the club room with Agent Schmidt and Special Agent

David Meisenheimer (“Agent Meisenheimer”) to answer their questions. In the club room,

there was a window and a door leading to the backyard area. During the interview, other

agents were also in the club room searching for evidence. For the entire time Appellant

talked to the agents, they did not read Appellant her Miranda 3 rights. The officers made

no promises or offers of leniency.

         The agents testified that during the interview, Appellant did not express concern for

her daughter and did not ask to stop the interview, that is, until her attorney called her cell

phone 40 minutes into the interview. After she conversed with her attorney for around five

minutes, Appellant told the agents she would not answer any more questions. At that point,

the agents ended the interview and Appellant went back upstairs and sat with her brother

and daughter until her attorney arrived.


         3
             Miranda v. Arizona, 384 U.S. 436 (1966).

                                               4
                                              B.

                                 The Suppression Hearing

       Appellant moved to suppress her statements from her interview with Agent Schmidt

and Agent Meisenheimer. The district court held a suppression hearing on April 5, 2018.

Only Agent Schmidt and Agent Meisenheimer testified at the suppression hearing. At the

conclusion of the hearing, the district court denied the motion to suppress.

       The district court found the following facts: Appellant arrived at her home in the

midst of the execution of the search warrant; Appellant was free to move about her home,

as long as she was escorted; Appellant agreed to speak with the agents; the agents and

Appellant were seated on the couch in the basement area during the interview; the agents

did not draw their guns or raise their voices during their conversation with Appellant and

did not provide Appellant with her Miranda rights; the agents did not provide any promises

of leniency or coerce Appellant into speaking with them; and Appellant fully understood

the agent’s questions and gave them detailed answers to their questions.

       Then, the district court assessed the length of the interview itself. The district court

found the interview lasted less than an hour and immediately stopped after Appellant spoke

with her attorney and advised that she did not want to answer any more questions.

       The district court ultimately concluded that the interview was noncustodial because

Appellant freely and voluntarily participated in the interview, and knowingly and

voluntarily terminated it. Because the interview was noncustodial, Miranda warnings were

not required. Therefore, the district court denied the motion to suppress.



                                              5
                                             C.

                               Trial Evidence and Testimony

       Appellant’s case proceeded to a six-day jury trial, during which the Government

called 17 witnesses, including Appellant’s co-conspirators, and introduced around 270

exhibits. The evidence demonstrated that Appellant was the sole proprietor of the tax

preparation company “40 AM Tax Service.” Between January 2009 and March 2013,

Appellant prepared and filed hundreds of individual income tax returns from her home

office. Appellant filed tax returns with false information in order to generate larger refunds

for her friends, family, and associates, and she used friends and associates to access stolen

identities in whose names she filed fraudulent tax returns. Additionally, the Government

presented evidence that Appellant’s scheme resulted in over $780,000 in fraudulent tax

refunds wired to sixteen bank accounts opened in the name of 40 AM Tax Service.

                                              1.

                               Testimony of Co-conspirators

       Three co-conspirators -- Monique Montgomery, Tangaba Crosby, and Shante

Brown -- testified against Appellant.

       Montgomery testified that she was Appellant’s friend and helped her with the tax

scheme. She testified that Appellant paid her around $200,000 to obtain the social security

numbers (“SSNs”) and dates of birth (“DOBs”) of strangers, and that, after getting refunds

using this information, Appellant would wire part of the money to Montgomery’s personal

bank accounts.      According to Montgomery’s testimony, Appellant also prepared



                                              6
Montgomery’s tax returns and made sure she received refunds based on false information,

such as a false claim that Montgomery cared for disabled children.

       Crosby testified that Appellant paid her over $290,000 for stolen SSNs and DOBs,

which Crosby gathered from people at a methadone clinic and from a pastor who worked

with prisoners. Like Montgomery, Crosby also testified that Appellant filed false tax

returns for her, listing false information about her dependents and business income,

resulting in large refunds.

       Brown, Appellant’s cousin, testified that Appellant prepared her tax returns using

false dependent information and fictitious business losses. Appellant also paid Brown

around $158,000 for stolen SSNs and DOBs, some of which Brown obtained from her

boyfriend who worked for a state government agency.

                                            2.

                              Testimony of Agent Meisenheimer

       At trial, Agent Meisenheimer testified about the interview he and Agent Schmidt

conducted with Appellant. Following are some of the statements elicited from Appellant

during her interview with Agent Meisenheimer and Agent Schmidt and disclosed to the

jury during the testimony of Agent Meisenheimer:

   • “40 AM Tax Service” was Appellant’s tax preparation business.

   • Appellant had been preparing tax returns since 2005.

   • Appellant did not have a tax preparation number.

   • Appellant completed tax returns for people “[i]n her residence.”

   • Appellant charged each client “between $300 and $600.”
                                            7
   • Appellant would talk to clients “face to face” or “reach out to them
     over the phone.”

   • When the officers asked why Appellant had some of the refunds go to
     her personal bank account, Appellant replied, “some clients did not
     have their own bank account,” so she had the money deposited into
     her account. Then, she “gave cash to that client directly or gave cash
     to whoever referred that client to her to give ultimately to the client.”

   • Appellant completed the tax returns through Turbo Tax.

   • She received referrals from Montgomery.

J.A. 707–12.

                                             3.

                        Testimony about “40 Acres and a Mule” 4

                                             a.

       As noted, Appellant was the sole proprietor of the tax preparation company “40 AM

Tax Service.” During the Government’s direct examination of Montgomery, Government



       4
         The phrase “40 Acres and a Mule” is historically associated with Special Field
Order No. 15 issued on January 16, 1865, by Union General William T. Sherman. This
Order was meant to provide reparations to formerly enslaved persons. See Henry Louis
Gates, Jr., The Truth Behind ‘40 Acres and a Mule’, Public Broadcasting Service,
https://www.pbs.org/wnet/african-americans-many-rivers-to-cross/history/the-truth-
behind-40-acres-and-a-mule/ (last visited Mar. 4, 2020). In relevant part, the Order
provided Black families with “a plot of not more than (40) forty acres of tillable ground . .
.” Major General W. T. Sherman, Special Field Order No. 15 (Jan. 16, 1865),
http://www.history.umd.edu/Freedmen/sfo15.htm. The Order did not provide for a mule,
but “some [families] also received leftover Army mules.” Sarah McCammon, The Story
Behind ‘40 Acres and a Mule’, NPR Code Switch (Jan. 12, 2015, 6:02 PM),
https://www.npr.org/sections/codeswitch/2015/01/12/376781165/the-story-behind-40-
acres-and-a-mule. However, after the assassination of President Abraham Lincoln,
President Andrew Johnson reversed the Order. Id.

                                             8
counsel asked, “During your conversations with Ms. Cottman, did she ever tell you about

her views of the Government?” J.A. 580. Defense counsel objected, explaining that the

answer would be “some disparaging comment to the Government,” “add very little value,”

“inflammatory,” and “more likely to appeal to the emotions of the jury.” Id. at 581. The

district court held a sidebar argument. During this argument, the district court inquired,

“[T]his goes directly to intent . . . Does it not?” to which defense counsel replied, “It might.”

Id. Government counsel argued the answer “directly refutes any defense of mistake,

accident that she lost control of her business, that she didn’t know what she was doing.”

Id. Government counsel proffered, “[T]he next question is going to be what does 40 AM

Tax Service stand for and the answer is going to be 40 Acres and a Mule. . . . [T]hen the

follow-up is going to be what did you understand that to mean?” Id. at 582. Government

counsel added, “And it’s that she wants everything. She’s entitled to everything. And I

think that’s directly relevant to her intent in preparing these returns and getting this

money.” Id. Defense counsel stated he was “not sure of the exact history of [the phrase]”

but thought it had “racial undertones” and would be “unfairly prejudicial to the jury.” Id.

at 583. The district court stated it was “familiar with the terminology and what it means.”

Id.

       Another Government counsel interjected that Brown would also be testifying about

Appellant’s use of the phrase. He explained, “Brown is going to testify [that] [i]t was a

common phrase that [Appellant] used. 40 AM -- you know, my 40 Acres and a Mule. This

is my 40 Acres and a Mule.” J.A. 583. Government counsel offered, “I can rephrase the

question and go directly to what is the name of the company and what did that mean to

                                               9
you.” Id. The district court replied, “Oh, well if you go directly to that, that’s fine. I mean,

the name 40 AM is -- I mean, that’s why she named the company . . . [A]re you objecting

to that question?” Id. Defense counsel replied, “I’m objecting for the record for the reasons

I stated before.” Id.

       The district court overruled the objection, explaining:

              Well certainly based upon the proffer that I have here I think
              that the name of the company and the reasons for its name are
              certainly relevant. I don’t think that they’re unduly prejudicial
              to the defendant, sort of they are probative of the defendant’s
              intent, as well as knowledge in this case. So the objection is
              certainly noted. I’m going to go ahead and allow Counsel to
              ask the question as rephrased.

J.A. 583–84. The following exchange then occurred:

              [GOVT COUNSEL]: Ms. Montgomery, did you have
              conversations with Ms. Cottman about the name of her
              company?

              [THE WITNESS]: Yes.

              Q. Why did Ms. Cottman name her company 40 AM Tax
              Service?

              A. Well, you mean from my -- how I feel? She never actually
              came out --

              [DEFENSE COUNSEL]: Objection.

              THE COURT: Oh, okay. Well, she never told you what the
              name stood for?

              THE WITNESS: Yeah, she told me what it stood for but I took
              it as meaning --

              [GOVT COUNSEL]: The question is what did it stand for?

              THE COURT: What did she tell you it stood for.

                                              10
              THE WITNESS: 40 Acres and a Mule.

Id. at 584. The Government then moved on with its questioning on other matters.

                                              b.

       Shortly after that exchange, the district court took an abrupt recess after observing

the “extraordinarily animated” demeanor of Juror No. 2. J.A. 586. The district court

explained, “[A]s a result of the last statement [i.e., “40 Acres and a Mule”] [Juror No. 2]

expressed a clear emotional side, put his head in his hands and was shaking his head.” Id.

The district court then added it also “heard [a] big sigh” from Juror No. 2. Id. at 588. As

a result, the district court expressed concern about the impartiality of Juror No. 2.

       Defense counsel moved for a mistrial, explaining, “we specifically warned about

that question, that it would be unfairly prejudicial.” J.A. 588–89. The district court denied

the motion for mistrial. The Government then commented:

              [E]verybody has a purpose in naming their business, right? It’s
              their baby. And she has named her business something. The
              problem is that it could potentially have a racial aspect to it.
              And any time we have that anywhere, there’s a concern. But I
              think as long as Your Honor controls the questions as Your
              Honor is doing, we don’t have to go anywhere near what
              Counsel may be suggesting would happen outside this
              courtroom. But right now in the courtroom, there’s been no
              problem.

Id. at 589–90.

       The district court conducted voir dire of Juror No. 2:

              THE COURT: During the course of the testimony, especially
              the last question and answer, I heard you sigh and exasperate
              and put your head in your hands; is that correct?


                                             11
A JUROR: Yes.

THE COURT: Why did you do that?

A JUROR: It was an emotional reaction to [Montgomery’s]
testimony. Not an intellectual one, an emotional one.

THE COURT: But you need to stay objective with regard to
this case.

A JUROR: I will. That answer made me go over the line.

THE COURT: Okay. And why did you go over the line? What
about that answer caused you to go over the line?

A JUROR: The reference to 40 Acres and a Mule.

THE COURT: Have you judged that as being accurate, the
testimony?

A JUROR: Oh, sure it was accurate.

THE COURT: Okay. Do you believe it was truthful?

A JUROR: Absolutely.

...

THE COURT: Let me ask you this: Do you believe that you
have the ability to continue to listen to the evidence, all the
evidence and not make any judgments on this case until after
the conclusion of all of the evidence or have you -- do you have
an opinion about the outcome of this case so far?

A JUROR: I have an opinion.

...

THE COURT: . . . Have you discussed your opinions with any
other jurors?

A JUROR: As per your instructions, I haven’t.


                              12
J.A. 591–94. The district court then dismissed the juror.

                                            c.

      Later, when examining Brown, Government counsel gave the court notice that it

would again ask the question regarding the name of Appellant’s company. Defense

counsel again objected. And the district court again overruled the objection.

      The examination of Brown then proceeded as follows:

             [GOVT COUNSEL]: Ms. Brown, were you aware of the name
             of Ms. Cottman’s tax preparation business?

             [WITNESS]: Yes.

             Q. What was it?

             A. 40 AM Tax Services.

             Q. And did she explain to you why she called it that?

             A. Yes.

             Q. And why did she call it that?

             A. 40 Acres and a Mule, give me mine now.

             Q. I’m sorry, what was the last part?

             A. Give me mine now.

             Q. Give me mine now?

             A. Yes.

J.A. 732.

      There was no further mention of the phrase “40 Acres and a Mule,” including during

closing arguments.


                                            13
                                             II.

                                             A.

                                    Motion to Suppress

       Because the district court denied the motion to suppress, we view the facts in the

light most favorable to the Government. See United States v. Black, 707 F.3d 531, 534

(4th Cir. 2013). We review a district court’s factual findings in a motion to suppress for

clear error, and its legal determinations de novo. See id. at 537 (citation and quotation

marks omitted).

       Appellant contends that, when agents questioned her in the lower room of her home,

she was subject to custodial interrogation without the benefit of hearing her Miranda rights,

in violation of the Fifth and Sixth Amendments. For its part, the Government asserts that,

based on the facts, Appellant was not subjected to a custodial interrogation requiring

Miranda warnings.

                                             1.

       Statements “made during a custodial interrogation will be suppressed unless police

advise the defendant of [her] rights under Miranda v. Arizona, 384 U.S. 436 (1966), and

the defendant knowingly, intelligently, and voluntary waives those rights.” United States

v. Giddins, 858 F.3d 870, 879 (4th Cir. 2017) (internal quotation marks omitted). It follows

that “[c]oncerns under Miranda only arise when a defendant is in custody and subjected to

interrogation.” Id. (emphasis supplied) (citations omitted).

       “When deciding whether a defendant not under formal arrest was in custody -- and

thus if the Miranda requirements apply -- a court asks whether ‘under the totality of the

                                             14
circumstances, a suspect’s freedom of action was curtailed to a degree associated with

formal arrest.’” Giddins, 858 F.3d at 879 (quoting United States v. Hashime, 734 F.3d 278,

282 (4th Cir. 2013) (internal quotation marks omitted)); see also United States v. Parker,

262 F.3d 415, 419 (4th Cir. 2001). The “operative question” in determining whether a

defendant was in custody for Miranda purposes “is whether, viewed objectively, ‘a

reasonable [person] in the suspect’s position would have understood [her] situation’ to be

one of custody.” United States v. Hargrove, 625 F.3d 170, 178 (4th Cir. 2010) (quoting

Berkemer v. McCarty, 468 U.S. 420, 442 (1984)). We should “examin[e] ‘all of the

circumstances surrounding the interrogation’ and determin[e] ‘how a reasonable person in

the position of the individual being questioned would gauge the breadth of his or her

freedom of action.’” Id. (quoting Stansbury v. California, 511 U.S. 318, 322, 325 (1994)

(per curiam) (internal quotation marks omitted)). Of course, “[a]ny interview of one

suspected of a crime by a police officer will have coercive aspects to it, simply by virtue

of the fact that the police officer is part of a law enforcement system which may ultimately

cause the suspect to be charged with a crime.” Oregon v. Mathiason, 429 U.S. 492, 495

(1977) (per curiam).

       In answering the question of custody, we have looked to “the time, place and

purpose of the encounter, the words used by the officer, the officer’s tone of voice and

general demeanor, the presence of multiple officers, the potential display of a weapon by

an officer, and whether there was any physical contact between the officer and the

defendant.” Hashime, 734 F.3d at 283 (internal quotation marks omitted); see also United

States v. Weaver, 282 F.3d 302, 310 (4th Cir. 2002).

                                            15
                                            2.

       In support of her suppression argument, Appellant relies heavily on Hashime,

claiming it is “substantially similar” to this case. Appellant’s Br. 16. In that case, law-

enforcement agents obtained a search warrant to search for child pornography in the home

of Faisal Hashime, a 19 year old college student living at home with his parents. See 734

F.3d at 280. At 9:00 am, 15 to 30 state and federal law-enforcement agents who were

equipped with a battering ram banged on the entrance of Hashime’s home and yelled for

entry. See id. Upon entry, agents had their guns drawn, went to Hashime’s bedroom where

he was in bed, naked and asleep. See id. The agents ordered Hashime to get out of bed at

gun point. See id. Hashime got out of bed and put on boxer shorts. See id. Agents then

held Hashime by his arm and marched him outside in the “chilly weather” with his other

partially clothed family members. Id. When Hashime’s family was permitted back inside

their home, agents kept them all in the living room during their search and accompanied

them wherever they went at all times. See id. at 280, 281. They all were interrogated

individually by agents. See id.

      As for Hashime, two officers took him to the finished basement but asked him

questions in an unfinished area used as storage space. See 734 F.3d at 281. They

questioned him for three hours, during which time his family was not able to see him. See

id. The officers told Hashime’s mother that he was under arrest. See id. In addition, the

officers secretly recorded the interrogation, even though one officer told Hashime they

were not recording it. See id. The agents did not give Hashime Miranda warnings until

over two hours into the investigation, but before then, he admitted to possessing child

                                            16
pornography and gave officers the password to his computer. See id. The district court

determined Hashime “was free to leave and . . . believed himself to be free to leave,” and

denied the Hashime’s suppression motion. Id. We reversed.

       In reversing, we relied on three points. First, although the Government claimed

Hashime was told many times that he was free to leave, “other statements made by law

enforcement undercut [that] claim.” Hashime, 734 F.3d at 283. For example, when one

officer left to go upstairs, he told Hashime, “[W]e got to kind of keep an eye on you. . . . I

can’t leave you here with nobody here.” Id. at 284. And when asking Hashime about his

prior sexual history with minors, the officer said, “I need to know, and I need you to be

completely honest with me here even if you’re afraid.” Id. at 283.

       Second, we noted that simply saying a suspect is free to leave “by itself does not

make the interrogation non-custodial.” 734 F.3d at 284. Rather, in Hashime’s case,

              [he] had awoken at gunpoint to a harrowing scene: his house
              was occupied by a flood of armed officers who proceeded to
              evict him and his family and restrict their movements once let
              back inside. Throughout the interrogation, Hashime was
              isolated from his family members, with his mother’s repeated
              requests to see him denied. It is little wonder that Hashime
              testified that, during the interrogation, “I didn’t think I had any
              chance to leave . . . . I felt that I was . . . trapped and . . . had
              to stay where I was and do what I was told.”

Id.

       And finally, we observed that the home setting does not make the questioning

noncustodial. See 734 F.3d at 284. Indeed, “[w]hile courts are generally less likely to

characterize as custodial interrogations in familiar settings like the home, the particular

facts of Hashime’s interrogation cut in the other direction.” Id. (citation omitted). A

                                               17
“suspect ‘may not feel that he can successfully terminate the interrogation if he knows that

he cannot empty his home of his interrogators until they have completed their search.’” Id.

(quoting United States v. Craighead, 539 F.3d 1073, 1083 (9th Cir. 2008)); see also United

States v. Colonna, 511 F.3d 431, 435 (4th Cir. 2007) (interrogation was custodial where 24

FBI agents executed a search warrant on the defendant’s home, the suspect was isolated

during the interrogation, and the defendant and his family lost control over their home).

       However, Hashime is a far cry from this case. The only similarities between this

case and Hashime are that the questioning took place in the home, Hashime and Appellant

were separated from family members during questioning, and both were interviewed in a

basement area (although Hashime was taken to a storage area, not a living space). Hashime

involved upwards of 30 officers, a three-hour interrogation, a fraudulent promise not to

record the interview, an aggressive entry, and denial of requests for family members to see

one another. None of these factors are present here.

                                             3.

       Appellant also relies on United States v. Colonna, 511 F.3d 431 (4th Cir. 2007) and

United States v. Freeman, 61 F. Supp. 3d 534 (E.D. Va. 2014). But these cases are

inapposite to the case at hand. In Colonna, “the house was inundated with over twenty-

three FBI agents”; Colonna was awakened at gun point and guarded at all times; he was

questioned in an FBI vehicle where he was “bracketed” by two armed agents; and agents

told Colonna’s mother in his presence that if she left the house “she could not reenter.”

511 F.3d at 436. In Freeman, which is a nonprecedential district court decision, officers

entered Freeman’s home around 6:00 a.m. with drawn firearms “yelling and screaming”;

                                            18
the family was corralled to one location where several armed officers guarded them;

officers met Freeman on the third floor of his home when he was exiting his bedroom

wearing bedclothes, and the officer pointed a firearm and blinding LED light at Freeman.

61 F. Supp. 3d at 541. When Freeman defecated on himself out of fear, the officers would

not let him clean up in private. See id. at 542.

                                               4.

       Instead, we conclude the case at hand is more comparable to (and less troublesome

than) cases in which encounters were found to be noncustodial: United States v. Hargrove,

625 F.3d 170 (4th Cir. 2010) and United States v. Parker, 262 F.3d 415 (4th Cir. 2001). In

Hargrove, there were 10 to 15 officers executing a search warrant on Hargrove’s residence

shortly after 6:00 a.m., some officers had firearms drawn during the initial entry while

Hargrove was in his pajamas when questioned, presumably just getting up from bed. See

625 F.3d at 173, 174. At the hearing, Hargrove testified that officers banged on the front

door, an officer blocked the entrance to the kitchen while he was being questioned, and

when he came downstairs an officer pointed “what looked like an M-16” right at Hargrove.

See id. at 174, 175. He said he felt like he would be arrested at any time. See id. at 175.

But this court affirmed the district court’s conclusion that the encounter was noncustodial,

explaining that the agents told Hargrove he was not under arrest and was free to leave, and

“[t]he mere presence of armed law enforcement officers during the interview is not

sufficient to create a custodial situation.” Id. at 179.

       Likewise, in Parker, the district court found (and we affirmed) a noncustodial

setting where the officers informed Parker she was not under arrest, Parker “was not

                                              19
handcuffed or otherwise restrained,” and “the agents did not draw their weapons in her

presence.” 262 F.3d at 419. The interview occurred in Parker’s home, and a relative twice

entered the room where agents were interviewing Parker. See id. Parker “was not forced

to enter the room with the officers, and she was never told that she was not free to leave.”

Id.

                                             5.

       Based on the decisions discussed above, we hold the district court did not err in

deciding that a reasonable person in Appellant’s position would not have felt her freedom

of action was curtailed to a degree associated with formal arrest. See Berkemer, 468 U.S.

at 440. In other words, viewing the totality of the circumstances, a reasonable person in

Appellant’s position would have felt she could terminate the interrogation and leave. See

Thompson v. Keohane, 516 U.S. 99, 112 (1995). Therefore, Appellant did not experience

a custodial interrogation, and a Miranda warning was not required.

       The officers showed up at 9:45 a.m. (not in the wee hours of the morning) when

Appellant was not there. They made a soft entry and were given access to the house without

issue. When Appellant arrived back home, the agents approached when she was still a

distance away to explain what was happening. There is no indication the officers’

demeanor was intimidating or threatening, and Appellant agreed to talk with them. There

were no weapons drawn. Appellant was not physically restrained in any way, except that

officers had to escort her if she moved around the home, which would be the case with any

execution of a search warrant. See Hargrove, 625 F.3d at 179 (noting the importance of

“secur[ing] the site for conducting a search pursuant to a valid search warrant”).

                                            20
       Appellant was separated from her child and brother, but there is no indication that

she was unable to see them if she wanted to do so. The child was not upset, and Appellant

was not upset by the separation. Although she was on a different floor from her family,

Appellant was nonetheless in a living area on a sectional couch. And it is evident that

Appellant could end the interview and leave if she wanted to, because that is exactly what

she did.

       Therefore, for all of the foregoing reasons, we affirm the district court’s denial of

the suppression motion.

                                             B.

                                       Trial Evidence

       We next address Appellant’s evidentiary challenge.         We must first determine

whether or not the admission of “40 Acres and a Mule” was in error. If the admission of

“40 Acres and a Mule” was in error, we then must determine whether this error was

harmless.

       We view the facts adduced at trial in the light most favorable to the Government,

the prevailing party. See United States v. Torrez, 869 F.3d 291, 295 (4th Cir. 2017). We

review Federal Rule of Evidence 403 challenges for an abuse of discretion, but legal

conclusions concerning the Rules of Evidence or the Constitution de novo. See United

States v. Rivera, 412 F.3d 562, 566 (4th Cir. 2005). However, “a conviction will not be

overturned on account of an erroneous evidentiary ruling when that error is deemed

harmless within the meaning of Federal Rule of Criminal Procedure 52(a).” United States

v. Cole, 631 F.3d 146, 154 (4th Cir. 2011). “In order to find a district court’s error

                                             21
harmless, we need only be able to say ‘with fair assurance, after pondering all that

happened without stripping the erroneous action from the whole, that the judgment was not

substantially swayed by the error.’” Id. at 154–55 (alteration omitted) (quoting United

States v. Johnson, 617 F.3d 286, 292 (4th Cir. 2010) (internal quotation marks omitted)).

         Appellant argues that the admission of testimony about the abbreviation of “40 AM”

in “40 AM Tax Service” and her alleged statement about what it meant to her “had little,

if any, probative value as to criminal intent and unnecessarily injected a racially divisive

and inflammatory issue into her trial.” Appellant’s Br. 12. Appellant claims that, although

the phrase 40 Acres and a Mule “is not [alone] a racial stereotype,” Oral Arg. at 5:58–6:02,

United      States   v.   Cottman,    No.    18-4794    (4th    Cir.   Jan.   30,    2020),

http://www.ca4.uscourts.gov/oral-argument/listen-to-oral-arguments, the accompanying

use of the phrase “Give me mine now” about her tax preparation service by the Government

attached a racially divisive and inflammatory connotation with the phrase 40 Acres and a

Mule. Specifically, this connotation is “a statement of entitlement to a certain group of

people who believe they should get something because their ancestors were enslaved. And

there is a resentment from certain members of the populous about that.” Id. at 10:31–46.

Further, Appellant argues, “the Government’s resort to racial prejudice or stereotypes as

indicia of guilt is reviewed for structural error and automatic reversal is presumed.”

Appellant’s Br. 22 (citing Miller v. North Carolina, 583 F.2d 701 (4th Cir. 1978)); see also

Appellant’s Reply Br. 7 n.1.

         For its part, the Government argues the testimony “constituted direct evidence of

[Appellant’s] criminal intent and knowledge to use ‘40 Am [sic] Tax Service’ to defraud

                                             22
the IRS in order to get what she believed she was due.” Appellee’s Br. 19. Additionally,

to the extent the district court erred with the admission of this testimony, the Government

argues the error was harmless beyond a reasonable doubt.

                                            1.

       Evidence is “relevant” if “it has any tendency to make the existence of any fact that

is of consequence to the determination of the action more probable or less probable than it

would be without the evidence.” Fed. R. Evid. 401. Nonetheless, pursuant to Federal Rule

of Evidence 403, relevant evidence is inadmissible where “there is a genuine risk that the

emotions of the jury will be excited to irrational behavior, and that this risk is

disproportionate to the probative value of the offered evidence.” Mullen v. Princess Anne

Volunteer Fire Co., 853 F.2d 1130, 1134 (4th Cir. 1988) (quoting Morgan v. Foretich, 846

F.2d 941, 945 (4th Cir. 1988)). “Testimony concerning racial remarks is certain to be

emotionally charged.”     Id.   But testimony concerning racial remarks is not per se

inadmissible evidence. See id. at 1132, 1134 (overturning district court ruling under Rule

403 that defendant who was not hired by a company “could not question the [company]

members as to their use of racial slurs and epithets such as” the n- word); see also

Goldsmith v. Bagby Elevator Co., 513 F.3d 1261, 1290 (11th Cir. 2008) (affirming

admission of the n- word as used by employees because it was relevant to racial harassment

on the job); United States v. Allen, 341 F.3d 870, 885–86 (9th Cir. 2003) (affirming

admission of photographs of defendants in “Heil Hitler” poses and standing before a large

swastika that they later set on fire, as well as a registration form for the Aryan Nations

World Congress, because the items were “relevant to proving the defendants’ motive,

                                            23
intent, and plan”); United States v. McInnis, 976 F.2d 1226, 1232 (9th Cir. 1992) (affirming

admission of Nazi swastikas because they were “clearly relevant to establishing

[defendant’s] racial hatred”).

                                               2.

       Here, when defense counsel initially objected to the contested line of questioning,

the Government had just asked Montgomery, “[D]id [Appellant] ever tell you about her

views of the Government?” J.A. 580. At sidebar, defense counsel was concerned that the

answer to that question was “going to be some disparaging comment to the Government”

and that it would “add very little” but would be “inflammatory” and “appeal to the emotions

of the jury.” Id. at 581. The district court inquired, “[T]his goes directly to intent . . . Does

it not?” to which defense counsel replied, “It might.” Id. The Government represented

that there was “no proffer of any evidence regarding any disparaging comment related to

the Government.” Id. at 583. Further, the Government agreed to move on and “go directly

to what is the name of the company and what did that mean to you.” Id. The court replied,

“Oh, well if you go directly to that, that’s fine. I mean, . . . that’s why she named the

company.” Id. The court then concluded the “name of the company and the reasons for

its name are certainly relevant [and not] unduly prejudicial . . . [T]hey are probative of

[Appellant’s] intent, as well as knowledge . . . .” Id. at 583–84. After that, the Government

inquired what Appellant said the name of 40 AM stood for, and Montgomery responded

“40 Acres and a Mule.” Id. at 584. During the testimony of Brown, the Government again

inquired why Appellant called her business 40 AM Tax Service. See id. at 732. Like

Montgomery, Brown responded “40 Acres and a Mule.” Id. She added that Appellant also

                                               24
said it meant “give me mine now.” Id. The Government asked Brown to confirm her

response, which she did. See id.

       On the full record here, we conclude the district court did not abuse its discretion in

admitting the testimony at issue. The fact is Appellant herself named her business 40 AM

Tax Service because it stood for 40 Acres and a Mule. During cross examination and

during closing argument, Appellant’s counsel drove home the theory that Appellant did not

have the requisite intent to defraud. She “received some $300,000 after the death of her

father . . . just prior to the incident that’s in question.” J.A. 1117. Thus, presumably, she

would not have had to engage in this money-making scheme. He also argued that Appellant

may have just gotten “sloppy” with the tax returns and acted in “good faith.” Id. at 1124,

1125. The Government had every right to introduce evidence that Appellant indeed

intended to defraud the Government. See J.A. 1031 (instruction of the element of “intent

to defraud” for the offense of making a false claim defined as “to act knowingly and with

specific intent to deceive for the purpose of causing some financial or property loss to the

United States.”); see also id. at 1040, 1044. The testimony that Appellant believed “40

Acres and a Mule” to mean “Give me mine now” is certainly probative of that issue.

       Moreover, Appellant’s argument that the phrase is unduly prejudicial does not carry

the day. The fact that the phrase may have a negative connotation depending on the context

is not dispositive pursuant to Rule 403. The district court pointed out that the phrase “40

Acres and a Mule” “isn’t particularly racially offensive.” See J.A. 731 (noting the name of

Spike Lee’s production company is named after 40 Acres and a Mule). Although the

district court found the phrase was not “particularly racially offensive,” this is not at all

                                             25
conclusive of the prejudicial effect of the phrase.       A racial remark elicits differing

emotional responses from individuals depending on who hears the remark. Indeed, Juror

No. 2 is a prime example of an individual who responded adversely to the racial remark.

       Nevertheless, Appellant fails to demonstrate how the risk of the testimony about 40

AM Tax Service is disproportionate to the probative value of the offered evidence for

intent. Appellant simply relies on the excitement and dismissal of Juror No. 2 in support

of her claim. However, Juror No. 2 was the sole juror who demonstrated a visible

emotional response after hearing what the abbreviation of “40 AM” stood for in 40 AM

Tax Service. And the district court promptly dismissed him shortly thereafter. No other

juror reacted in this way after hearing the testimony about 40 AM Tax Service before or

after dismissal of Juror No. 2. Perhaps the other jurors felt the same as Juror No. 2. Perhaps

not.   And, significantly, the Government only elicited the meaning of the name of

Appellant’s company twice during the course of a six-day trial wherein 17 witnesses

testified. It was not mentioned otherwise. Without clarity or more from Appellant

concerning the prejudicial effect of the testimony about 40 AM Tax Service, we conclude

the district court properly admitted this testimony.

                                              3.

       In any event, even if the district court erred, the error was harmless. As explained

above, there was voluminous evidence supporting the charges that Appellant was engaged

in a conspiracy to file fraudulent tax returns and defraud the Government. And references

to “40 Acres and a Mule” occurred with only two witnesses over the course of just 20 lines



                                             26
of questioning in the transcript in the span of a six-day jury trial. The Government moved

on and never mentioned this phrase again.

      Therefore, the judgment of the jury was not substantially swayed by the alleged

error of the testimony about 40 AM and any error was harmless.

                                            III.

      For the reasons set forth herein, we affirm the judgment of the district court.

                                                                               AFFIRMED




                                            27